 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                           FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                       No. CR-18-8075-PCT-SPL
10                       Plaintiff,
11   v.                                              DETENTION ORDER
12   Tyler Shaw,
13                       Defendant.
14
15         On October 25, 2018, defendant, Tyler Shaw, appeared before this Court on a
16   petition to revoke conditions of release and submitted the issue to the Court. The Court
17   considered the information provided to the Court in determining whether the defendant
18   should be released on conditions set by the Court.
19         The Court finds, by clear and convincing evidence, that the defendant has violated
20   the conditions of release and that there is no condition or combination of conditions
21   available to the Court. 18 U.S.C. § 3148(b).
22         IT IS THEREFORE ORDERED that defendant be detained pending further
23   proceedings.
24         Dated this 26th day of October, 2018.
25
26
27
28
